DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
reference numeral 231d in Figure 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6-13 are objected to because of the following informalities:  
With respect to claim 6, the term “the open end side” in line 16 has no proper antecedent basis since no open end side was previously recited in the claim.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 6-13 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong et al. (US 2015/0165802 A1)
With respect to claim 6, Wong et al. teach a printer 100 comprising:
a casing 110;
a cover 120 provided swingably, the cover covering an opening portion of the casing 110;
a printing portion configured to print on a print medium (i.e., media dispensed from roll 150);
a printing unit 200 provided swingably, the printing unit having a thermal head that constitutes the printing portion (Figs. 1-2);
a ribbon supply shaft 170 configured to hold an ink ribbon 193 to be supplied to the printing portion; and
a ribbon roll up shaft 180 configured to roll up the ink ribbon 193 used in the printing portion, wherein
when the ribbon supply shaft 170 is placed at a ribbon replacement position (Fig. 4) where the ink ribbon is attachable and detachable, rotation of the ribbon supply shaft and rotation of the ribbon roll up shaft are regulated (see paragraphs [0058]-[0063]);
the ribbon supply shaft 170 and the ribbon roll up shaft 180 are provided in the printing unit, and the state where the ribbon supply shaft is placed at the ribbon replacement position (Fig. 4) is the state where the cover 120 is opened, and the state where the open end side of 
With respect to claim 7, to the extent that the claims recite any structural limitations to provide the function recited, note the printer of Wong et al. includes rotation of the supply shaft and roll up shafts being regulated as broadly recited. 
With respect to claims 8-9, to the extent that these claims recite any structural limitations to provide the function recited, note the printer of Wong et al. is configured such that when the ribbon supply shaft is placed at the ribbon replacement position, the ribbon supply shaft is exposed to the front side of the printer.
With respect to claim 10-13, Wong et al. teach a printer as recited including a first lock member 177 provided movably between a position where the rotation of the ribbon supply shaft 170 is regulated and a position where the rotation is permitted; a second lock member 187 provided movably between a position where the rotation of the ribbon roll up shaft 180 is regulated and a position where the rotation is permitted; a first bias member 177 biasing the first lock member toward the position where the rotation of the ribbon supply shaft is regulated; and a second bias member 187 biasing the second lock member toward the position where the rotation of the ribbon roll up shaft is regulated.  See Figure 11 and paragraphs [0060]-[0061].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-21 of copending Application No. 16/609519(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass a printer having a casing, a swingable cover, a printing portion, a ribbon supply shaft, a ribbon roll up shaft, and a printing unit, wherein when the ribbon supply shaft is placed at a ribbon replacement position, rotation of the ribbon supply shaft and rotation of the ribbon roll up shaft are regulated, and wherein the ribbon supply shaft is placed at the ribbon replacement position, the cover is opened and the open end side of the printing unit is separated from the cover.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	With respect to claim 6, note claims 6-7 of US ‘519.
	With respect to claim 7, note claims 8 or 9 of US ‘519.
	With respect to claim 8, note claims 11, 12, or 13 of US ‘519.
	With respect to claim 9, note claims 11, 12, or 13 of US ‘519.

	With respect to claim 11, note claims 15, 16, or 17 of US ‘519.
	With respect to claim 12, note claims 19, 20, or 21 of US ‘519.
	With respect to claim 13, note claims 19, 20 or 21 of US ‘519.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada et al. (EP 410396 A2) teach a printer with a pivoting cover having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
December 3, 2021